FRANK, Circuit Judge.
 Plaintiffs’ second cause of action asserts wilful misrepresentation. This claim is clearly barred by Sec. 2680 (h) of the Act. See United States v. Silverton, 1 Cir., 200 F.2d 824, at page 826. We think the first cause of action, for negligence, is also barred. Section 2680 (h) prohibits suits against the government on claims arising out of “assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights.” As “deceit” means fraudulent misrepresentation, “misrepresentation” must have been meant to include negligent misrepresentation,1 since otherwise the word “misrepresentation” would be duplicative. The construction is strengthened by the inclusion of libel which may be either negligent or intentional.
The defendant has raised a number of other arguments in its briefs which we need not consider.
Affirmed.

. Cf. Prosser on Torts (1941 ed.), pp. 704, 707, 726; Bohlen, Misrepresentation as Deceit, Negligence or Warranty, 42 Harv. L.Rev. 733.